DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a galvanic isolation element in a communication system. The closest prior art, US 2014/0139962 Voss disclose overload protection for galvanic isolation units. However, none of the prior art teach or suggest an oscillator configured to output a first carrier signal when at least one of a plurality of input signals that are externally input is at a first logic level; a first signal generation circuit to which the first carrier signal and a first input signal among the input signals are input, wherein the first signal generation circuit is configured to generate a first signal when the first input signal changes from a second logic level to the first logic level, output a first modulated signal based on the first signal, and thereafter output a second modulated signal based on the first carrier signal, and output a second logic level signal when the first input signal changes from the first logic level to the second logic level; a first insulation element coupled to an output of the first signal generation circuit; a first receiving circuit configured to perform signal reception via the first insulation element and signal demodulation, based on the output of the first signal generation circuit; and a first output circuit configured to externally output the signal demodulated by the first receiving circuit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2019/0305775 Parisi et al disclose a galvanic isolation system. US 2021/0216811 Reichert disclose a galvanic isolation system for a LIN bus. US 2014/0169038 Kamath et al disclose a digital isolator. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eva Y Puente whose telephone number is 571-272-3049.  The examiner can normally be reached on M-F, 7:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).                                                                                         
May 5, 2022
/EVA Y PUENTE/                                                                                                                                               Primary Examiner, Art Unit 2632